USCA11 Case: 20-13660       Date Filed: 07/19/2022       Page: 1 of 6




                                                          [PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-13660
                    ____________________

KEITH STANSELL,
MARC GONSALVES,
THOMAS HOWES,
JUDITH G. JANIS,
as Personal Representative and sole heir of the
Estate of Greer Janis,
CHRISTOPHER T. JANIS,
MICHAEL I. JANIS,
JONATHAN N. JANIS,
                                                  Plaintiffs-Appellees,
versus
SAMARK JOSE LOPEZ BELLO,
YAKIMA TRADING CORPORATION,
EPBC HOLDINGS, LTD.,
USCA11 Case: 20-13660        Date Filed: 07/19/2022     Page: 2 of 6




2                      Opinion of the Court                20-13660

1425 BRICKELL AVE 63-F LLC,
1425 BRICKELL AVE UNIT 46B LLC,
1425 BRICKELL AVE 64E LLC,
 200G PSA HOLDINGS LLC,
LEUCADENDRA 325 LLC,
MFAA HOLDINGS LIMITED,


                                               Movants-Appellants,


REVOLUTIONARY ARMED FORCES OF COLOMBIA (FARC),
et al.,


                                                        Defendants.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:09-cv-02308-CEH-AAS
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN, Circuit Judge, and
BROWN, District Judge. ∗


∗The Honorable Michael L. Brown, United States District Judge for the
Northern District of Georgia, sitting by designation.
USCA11 Case: 20-13660             Date Filed: 07/19/2022         Page: 3 of 6




20-13660                   Opinion of the Court                                3

JORDAN, Circuit Judge.
       In 2010, four plaintiffs sued the Revolutionary Armed Forces
of Colombia (the Fuerzas Armadas Revolucionarias de Colombia
or FARC) and related parties under the Anti-Terrorism Act, 18
U.S.C. § 2333. They based their claims on the FARC’s commission
of offenses like kidnapping and murder in Colombia.1
       The plaintiffs obtained a default judgment against the de-
fendants in the Middle District of Florida, and based on their sub-
missions the district court awarded them significant damages. Col-
lectively, the plaintiffs were awarded $106 million in compensatory
damages, and that amount was trebled under § 2333 so that the
total was $318 million. The final judgment entered by the clerk
described the monetary awards to each of the plaintiffs (including
the trebled portions) as “compensatory damages.” D.E. 233 at 1.
       After obtaining that judgment, the plaintiffs sought to attach
the assets of third parties blocked by the Office of Foreign Assets
Control. See, e.g., Stansell v. Revolutionary Armed Forces of Co-
lombia, 771 F.3d 713, 722 (11th Cir. 2014). As relevant here, in 2019
the plaintiffs instituted garnishment proceedings in the Southern
District of Florida to attach the assets of Samark López Bello and
several limited liability companies he owns or controls. The


1
 This appeal was previously consolidated with Case Nos. 20-11736, 20-12467,
& 20-12545. Because this appeal arises out of different proceedings before a
different district court, we sever it from the other appeals and resolve it sepa-
rately in this opinion.
USCA11 Case: 20-13660         Date Filed: 07/19/2022    Page: 4 of 6




4                      Opinion of the Court                 20-13660

plaintiffs alleged that Mr. López and his companies (whom we refer
to as the López appellants) were agencies or instrumentalities of
the FARC under § 201(a) of the Terrorism Risk Insurance Act, Pub.
L. No. 107-297, codified as a note to 28 U.S.C. § 1610.
       Under § 201(a), the “total amount of the execution cannot
exceed the amount of compensatory damages.” Stansell, 771 F.3d
at 723. Invoking Rule 60(a) of the Federal Rules of Civil Procedure,
the López appellants filed a motion in this case asking the district
court to amend the final judgment by removing the references to
“compensatory damages.” They argued that the clerk of court
erred in characterizing the trebled amounts of the awards as “com-
pensatory damages” when the court itself had not described them
in that way. In their view, the compensatory damages totaled $106
million, and execution and attachment therefore could not exceed
that amount. See D.E. 1205. The requested correction of the judg-
ment would help the López appellants because the plaintiffs would
not be able to attach third-party assets once they collected $106 mil-
lion.
       The district court denied the Rule 60(a) motion in a written
order. See D.E. 1222. First, after reviewing the prior orders and
judgments, the court concluded that it had intended for the treble
damages to serve as compensatory damages. See id. at 9–10. Sec-
ond, even if treble damages under the ATA were considered puni-
tive and were incorrectly characterized as compensatory, that sort
of error affected the parties’ substantial rights and could not be
USCA11 Case: 20-13660          Date Filed: 07/19/2022      Page: 5 of 6




20-13660                Opinion of the Court                           5

corrected under Rule 60(a), which deals with clerical mistakes,
oversights, and omissions. See id. at 10–14.
       On appeal, the López appellants contend that the district
court erred in denying their Rule 60(a) motion. We disagree and
affirm.
       Rule 60(a) provides that a court “may correct a clerical mis-
take or a mistake arising from oversight or omission whenever one
is found in a judgment, order, or other part of the record.” We
review a Rule 60(a) ruling “for abuse of discretion. But the deter-
mination of whether it is Rule 60(a) that authorizes the correc-
tion—as opposed to Rule 59(e) or Rule 60(b)—is a question of law
that we review de novo.” Rivera v. PNS Stores, Inc., 647 F.3d 188,
193 (5th Cir. 2011).
        Statutes providing for treble damages “defy easy categoriza-
tion as compensatory or punitive in nature. Whether treble dam-
ages under a given statute are considered compensatory or puni-
tive is an intensely fact-based inquiry that may vary statute-to-stat-
ute.” Alea London Ltd. v. Am. Home Servs., Inc., 638 F.3d 768,
777 (11th Cir. 2011) (citing various Supreme Court cases). Regard-
less of how treble damages under the ATA are characterized—a
question we do not address today—the correction sought by the
López appellants was not clerical or ministerial in nature and there-
fore not permitted by Rule 60(a).
      “Errors that affect substantial rights of the parties . . . are be-
yond the scope of [R]ule 60(a).” Mullins v. Nickel Plate Mining Co.,
USCA11 Case: 20-13660         Date Filed: 07/19/2022    Page: 6 of 6




6                      Opinion of the Court                 20-13660

691 F.2d 971, 973 (11th Cir. 1982). A motion under Rule 60(a) “only
can be used to make the judgment . . . speak the truth and cannot
be used to make it say something other than what originally was
pronounced.” 11 Mary Kay Kane, Fed. Prac. & Proc. § 2854 (3d ed.
& Apr. 2022 update). What the López appellants requested was a
material alteration as to the nature of the damages awarded to the
plaintiffs by the district court in 2010. That correction, if made,
would affect the substantial rights of both the plaintiffs and the
López appellants because the judgment amount subject to attach-
ment under § 201(a) of the TRIA would be reduced by over $200
million (from $318 million to $106 million).
       Moreover, a “district court’s interpretation of its own [prior]
order is properly accorded deference on appeal when [that] inter-
pretation is reasonable.” Cave v. Singletary, 84 F.3d 1350, 1354
(11th Cir. 1996). Here, the district court found that the intent was
for the entire $318 million to be deemed compensatory, and we see
no abuse of discretion (or clear error) in that regard. For example,
in granting subsequent writs of garnishments the court explained
that the plaintiffs’ judgment was “solely for compensatory dam-
ages.” D.E. 252 at 3; D.E. 261 at 3; D.E. 300 at 12; D.E. 322 at 11.
And where the judgment as written reflects the intent of the court,
Rule 60(a) does not permit correction of an error of law. See Estate
of West v. Smith, 9 F.4th 1361, 1368 (11th Cir. 2021); Warner v.
City of Bay St. Louis, 526 F.2d 1211, 1212 (5th Cir. 1976).
      AFFIRMED.